Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 05/06/2022.
Claims 1-8 are canceled. Claims 9-17 are pending.
Allowable Subject Matter
Claims 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 9-17, the closes prior art Banerjee (US 2013/0152459) discloses a method of processing a bio-based material feed (“bio-feed”) and a petroleum feed (see abstract), the method comprising: 
providing one or more reactors (see paragraph 0020) comprising, in series: 
a plurality of first hydrotreating reactor beds (reactor 22, zone 28); 
a plurality of second hydrotreating reactor beds (reactor 22, zone 30);
and processing the petroleum feed (10) through the plurality of first hydrotreating reactor beds (zone 28) to create a first hydrotreated stream (see paragraph 0014 and paragraph 0027-0028); 
processing the first hydrotreated stream and the bio-feed (38) together through the plurality of second hydrotreating reactor beds to create a second hydrotreated stream (see paragraph 0024 and 0027-0028);
Banerjee does not disclose wherein the product from the hydrotreatment reactors are further processed in a plurality of dewaxing beds; and a post-treatment stage, as claimed, such that hydrotreated effluent is processed through the plurality of dewaxing beds to create a dewaxed stream; and, processing the dewaxed stream through the post-treatment stage to create a product stream.
However, Hanks (US 8,729,330) discloses a process for Non-hydrotreated biocomponent feeds to be mixed with mineral feeds and processed under catalytic isomerization/dewaxing conditions, wherein the catalytic isomerization/dewaxing conditions can be selected to advantageously also substantially deoxygenate the mixed feed, such that Diesel fuel products with improved cold flow properties can be produced (see abstract);
Hanks further discloses wherein products comprising a hydrotreated mineral feed and a hydrotreated biocomponent feed are introduced to a dewaxing stage, having multiple reactors, and further discloses subsequently treating the dewaxed effluent in a hydrofinishing reactor (post treatment reactor) (see col 14 lines 1-20).
The prior combination discloses a substantial portion of the applicant invention, however, the prior combination teaches that the biocomponent feed is introduced to the process upstream of the dewaxing catalyst and not downstream as claimed by the applicant.
Therefore, it is the Examiner position that claims 9-17 are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C VALENCIA/Examiner, Art Unit 1771         

/Randy Boyer/
Primary Examiner, Art Unit 1771